 

EXHIBIT 10.1

 

COMPENSATION INFORMATION FOR NAMED EXECUTIVE OFFICERS
Approved on january 30, 2013

 

The table below provides information regarding the 2012 cash bonus and 2013
bonus target for each named executive officer of Company:

 

Named Executive Officer 2012 Cash Bonus 2013 Bonus Target
(% of Base Salary) David L. Brown
Chief Executive Officer $784,000 145% Kevin M. Carney
Chief Financial Officer $280,000 85% Jason Teichman
Chief Marketing Officer $267,750 90% Roseann Duran
Chief People Officer $195,000 75%

 

The table below provides information regarding the equity grants for each named
executive officer of Company:

 

Named Executive Officer   Number of Restricted
Stock Granted(1) Number of Stock
Options Granted(2) Vesting
Commencement Date David L. Brown
Chief Executive Officer 196,000 196,000 January 30, 2013 Kevin M. Carney
Chief Financial Officer 65,000 65,000 January 30, 2013 Jason Teichman
Chief Marketing Officer 45,000 45,000 January 30, 2013 Roseann Duran
Chief People Officer 24,000 24,000 January 30, 2013

 

(1) The restricted stock awards vest twenty-five percent (25%) annually over
four (4) years, subject in each case to the named executive officer continuing
to be an employee of the Company (except as otherwise provided in their
respective individual employment agreements with the Company). The remaining
terms and conditions of the restricted stock awards are set forth in the 2008
Equity Incentive Plan (the “2008 Plan”) and related agreement previously filed
as Exhibits 99.2 and 99.3, respectively to the Company’s Registration Statement
on Form S-8 (333-150872), filed with the Commission on May 13, 2008, and are
qualified in their entirety by reference therein.

 

(2) The stock options vest in forty-eight (48) equal monthly installments over
four (4) years, subject in each case to the named executive officer continuing
to be an employee of the Company (except as otherwise provided in their
respective individual employment agreements with the Company). The exercise
price of the options is the closing price of the Company’s stock on the date of
grant. The remaining terms and conditions of the stock options are set forth in
the 2008 Plan and related agreement previously filed as Exhibits 99.2 and 99.3,
respectively to the Company’s Registration Statement on Form S-8 (333-150872),
filed with the Commission on May 13, 2008, and are qualified in their entirety
by reference therein.

 



 

 

 

The table below provides information regarding the special equity grants for
each named executive officer of Company, in connection with the Company’s
integration of the Network Solutions business that was acquired in 2011:

 

Named Executive Officer Number of Special Bonus
Restricted Stock Granted (3) David L. Brown
Chief Executive Officer 50,000 Kevin M. Carney
Chief Financial Officer 25,000 Jason Teichman
Chief Marketing Officer 25,000 Roseann Duran
Chief People Officer 16,000

 

 

(3) The restricted stock awards shall vest in full on the first day of the next
“window period” as defined in the Company’s Stock Trading by Directors, Officers
and Other Members of Management Policy. The remaining terms and conditions of
the restricted stock awards are set forth in the 2008 Plan and related agreement
previously filed as Exhibits 99.2 and 99.3, respectively to the Company’s
Registration Statement on Form S-8 (333-150872), filed with the Commission on
May 13, 2008, and are qualified in their entirety by reference therein.

 

The table below provides information regarding the discretionary SERP payment
for each named executive officer of Company:

 

   Amount of Discretionary Payment  Named Executive Officer  Contributed to
SERP  David L. Brown      Chief Executive Officer  $112,000  Kevin M. Carney 
    Chief Financial Officer  $52,500  Jason Teichman      Chief Marketing
Officer  $15,750  Roseann Duran      Chief People Officer  $26,000 

 



 

 